Mr. Justice Waterman delivered the opinion of the Court. In the common law record of this case we find no error. We can not consider that portion of the transcript sought to be made a record by a bill of exceptions, because the so-called bill of exceptions was not sealed as well as signed by the judge who certified thereto. It is indispensable that a bill of exceptions be signed and sealed by the judge by whom the same is made. Widows and Orphans’ Beneficiary Association v. Powers, 30 Ill. App. 82; Clive v. The Toledo, St. Louis & Kansas R. R. Co., 41 Ill. App. 516; Miller v. Jenkins, 44 Ill. 443; James v. Sprague, 2 Scam. 55; Mason v. Gibson, 13 Ill. App. 463; Morse v. Williams, 4 Scam. 285; Cowhick v. Gunn, 2 Scam. 417. The judgment of the Circuit Court is affirmed.